Ferguson, Judge
(concurring in the result):
I concur in the result.
It is quite true challenging a member does not serve to remove him from the court-martial until the challenge is sustained. Hence, generally speaking, jurisdiction, as based upon the number of members present at the trial, is still in the court. However, a challenged member is expressly forbidden to be present or participate in the voting on his own challenge. Manual for Courts-Martial, United States, 1951, paragraph 62h (8). Insofar as the challenge is concerned, therefore, the court is reduced in membership' by his absence, and he cannot be counted in determining whether a quorum is present to carry on the business at hand. Congress has expressly, declared that such a quorum, in a general court-martial, shall consist of “not less than five members.” Uniform Code of Military Justice, Article 16, 10 USC § 816. It has also provided that, “Whenever a general court-martial is reduced below five members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than five members.” Code, supra, Article 29, 10 USC § 829.
It is clear to me the challenging process is- a part of the trial as that term is used in Code, supra, Article 29, and that, unless five members are present to vote and deliberate on the challenge leveled against another member, their action is a nullity. Hence, in fact, under such conditions, the challenge has not been disposed of. I am aware of the provision of the Manual, supra, which declares that the four remaining members of a court-martial may dispose of a challenge for cause made against the fifth. Manual, supra, paragraph 62h (3). But the statute sets the quorum for a general court-martial at “not less than five members.” Code, supra, Article 16. It further provides that unless five members remain to participate, the trial “may not proceed.” Code, supra, Article 29. In light of these provisions, it is obvious to me the Manual rule is in derogation of the Code and, as such, has no validity. *206United States v Smith, 13 USCMA 105, 32 CMR 105.
Following these views, I am constrained to conclude the purported action of the three members on this court-martial in determining the challenge leveled against the other four was a complete nullity. At the same time, however, more than five members remained on the court to reach findings of guilty and adjudge a sentence against the accused, after the purported challenging process was completed. Hence, despite the challenging matter, there was, as the Chief Judge notes, no jurisdictional error here.
In like manner, it was a specific violation of the Code for the court to receive and determine challenges against all four challenged members at one time. Code, supra, Article 41, 10 USC § 841, provides that the court “may not receive a challenge to more than one person at a time.” See also United States v Adamiak, 4 USCMA 412, 15 CMR 412.
Finally, I have never understood our cases as prohibiting counsel from presenting the full evidence underlying a challenge for cause to the members of the court-martial who are expected to vote thereon. In United States v Richard, 7 USCMA 46, 21 CMR 172, we did point out that, normally, only the ultimate ground of challenge should be revealed by a member in the presence of the other court members. But, as we stated in United States v Talbott, 12 USCMA 446, 31 CMR 32, at page 449:
. . Our comment was made, however, with respect to the perversion of compulsory disclosure of prior, disqualifying knowledge into ‘a means of destroying another similar safeguard/ i.e., the integrity of the other court members. United States v Richard, supra, at page 51. At no time did we indicate that counsel or law officer should so far forbear from questioning a possible biased member that the other court members will not be possessed of sufficient information to pass upon his impartiality. All connected with the trial process should feel entirely free to question the member involved to the extent that they are entirely satisfied of his qualifications. Otherwise, a perversion of the challenging process opposite to that depicted in the Richard case will occur, for both parties will lack opportunity to demonstrate the extent of the member’s previous connection with the case.”
From the foregoing, then, it is obvious I am not in agreement with the manner in which my brothers develop and dispose of the case before us. Nevertheless, I join in their affirmance of the decision of the board of review. I am enabled to do this, basically, for the reason there does not appear to be any real ground for challenge presented in this record. At most, defense counsel demonstrated the members in question had read a newspaper article reporting the trial of the accused’s alleged confederate on the preceding day, in which references were made to testimony and argument that Schmidt had been the leader in the charged offenses. All such members specifically denied being influenced in any way by the article and indicated they would try the accused on the evidence presented in court. Under such circumstances, we have uniformly held that a ground for challenge is not made out. United States v Talbott, supra, and cases cited therein. Further, it was defense counsel who sought the interrogation of the allegedly affected members out of the presence of the court and made it clear he did not wish the other members to see the article in question or hear the evidence thereon. Moreover, it was counsel who leveled the challenges together and sought no separate determination of the matter. Finally, the accused pleaded guilty to the charges, and the record indicates such pleas were providently entered. In light of all these matters, he is hardly in a position to claim that prejudice flowed from the several errors committed.
I join in affirming the decision of the board of review.